Citation Nr: 1760657	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the U.S. Army and to his family, and his service to his country is greatly appreciated.  The Veteran died in September 1999.  The appellant is the Veteran's surviving spouse.  

The Veteran served on active duty from July 1940 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia, and that RO forwarded the appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In a final decision issued in October 1999, the RO denied the appellant's claim of entitlement to service connection for the Veteran's cause of death, finding that the evidence of record did not show that the Veteran's cause of death was due to a service-connected disability or related to his military service.

2.  Evidence received since the October 1999 rating decision is cumulative or does not tend to show that the Veteran's cause of death was due to a service-connected disability or related to his military service; does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's cause of death, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the criteria for reopening the claim of entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that in August 2012 and November 2012 VA issued VCAA letters, the appellant was informed of the qualifications for a claim of service connection for cause of death and for new and material evidence.  In an October 2012 correspondence, the appellant requested an additional 30 days to submit information to support her claim.  However, to date no additional evidence has been received from the appellant. 

Therefore, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's 's claim.  38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).



II.  New and Material Evidence

A. Legal Principles and Regulations 

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

However, 38 C.F.R. § 3.156 (c) establishes an exception to these rules, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  The purpose of which is "to place a veteran in the position he [or she] would have been had ...VA considered the relevant service department record before the disposition of [the] earlier claim."  See also Blubaugh v. McDonald, 773 F.3d 1310, 1312 (Fed. Cir. 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B. Factual Background  

Here, the appellant filed an "Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits" (DIC) in October 1999.  In an October 1999 rating decision, the RO denied the claim for service connection for the Veteran's cause of death, finding that the evidence of record did not show that the Veteran's cause of death, recorded as due to multiple organ system failure, bladder cancer, and prostate cancer with gastrointestinal bleeding, renal and liver failure, and fungemia as significant contributing factors, was due to a service-connected disability or related to his military service.  The appellant did not appeal that decision, and it became final.  See 38 U.S.C. § 7105.

In March 2007 and June 2012, the appellant submitted new claims for DIC.  These claims were finally adjudicated in a March 2013 VA rating decision, which determined that new and material evidence had not been received to reopen the appellant's claim, and the claim was denied. 

The evidence of record at the last prior final denial of the claim in October 1999 included, inter alia, the Veteran's service treatment records, a July 1999 VA examination report, outpatient treatment records, appellant's lay statements, and the Veteran's Death Certificate. 

The evidence submitted and obtained since the last prior final denial of the claim in October 1999 included service treatment records that had not been previously associated with the Veteran's claim file, military personnel records, medical records from Richmond VA Medical Center (VAMC), and the appellant's lay statements.  

C.  Analysis

Initially, the Board acknowledges that additional service treatment records were associated with the claims file subsequent to the October 1999 last prior denial.  Service treatment records from June 1937 to February 1969 were subsequently added to the record.  VA regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c).  The regulation further requires new-associated service records to be relevant and identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In this case, the newly-associated service treatment records are not relevant to the claim for service connection for the Veteran's cause of death, as they do not address whether the Veteran's causes of death were due to a service-connected disability or whether the Veteran's causes of death were related to his military service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156 (c) is not required based upon the additionally-received service treatment records.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Upon review of the record, the Board finds that although the evidence submitted and obtained since the October 1999 prior final denial, which included service treatment records that had not been previously associated with the Veteran's claim file, medical records from Richmond VAMC, and the appellant's lay statements, is new, it is not material.  The evidence is "new" as it had not been previously considered by VA.  However, the evidence is not "material" because it does not relate to unestablished facts necessary to substantiate the appellant's claim.  In regards to the Veteran's military personnel records, the Board finds that evidence is not new, and therefore not material. 

Specifically, the Veteran's new associated service treatment records are negative for evidence of multiple organ system failure, bladder cancer, prostate cancer, gastrointestinal bleeding, renal and liver failure, and fungemia or evidence that any of these causes were related to his military service.  Thus, when comparing the newly associated service treatment records with the evidence previously of record at the time of the last final decision, although these service treatment records are new, they are not material as this evidence does not tend to support a finding that the Veteran's causes of death were due to a service-connected disability or that the Veteran's causes of death were related to his military service.

Also, in terms of the Veteran's military personal records, in June 2012, VA received a copy of the Veteran's Certificate of Service with the Army of the United States.  This certificate certifies a period of the Veteran's active service from July 1940 to July 1946.  The Board finds that this evidence is not new, as this period of service had been previously considered in the October 1999 last prior final denial, thus this evidence is duplicative and cumulative, as it presents a fact that has been previously established. 

Additionally, the Veteran's Richmond VAMC medical records reflect treatment the Veteran received post-service medical treatment, to include treatment leading up to the time of his death.  These records are negative for any evidence showing that the Veteran's cause of death was related to his military service.  Thus, although these records are new, as they have not been considered previously, these records are not material as they do not provide evidence to support a finding that the Veteran's causes of death were due to a service-connected disability or that the Veteran's causes of death were related to his military service; and thus cannot substantiate the appellant's claim.  

Lastly, after the October 1999 last prior final denial, the appellant presented the following lay statements.  The appellant, in a June 4, 2014 statement, stated that she believed that the Veteran suffered a brain concussion in a parachute jump which could have possibly led to a brain injury and that she believed the Veteran had posttraumatic stress syndrome (PTSD).  Also in a September 2014 statement, the appellant stated that the Veteran was first wounded during his service during World War II.  She also stated that the Veteran had wounds to his face, left shoulder, right foot, a bleeding ulcer, broken bones in left hand, brain concussion, recurring pain in the left rib, decreasing eye and hearing acuity, lumpy spots, sharp pains in right and left temple area, and severe elbow pain.  In her September 2014 VA Form 9, the appellant stated that although the Veteran did not pass away from any of his service-connected conditions, he suffered through the years with issues he always felt were related to his time in service, such as PTSD.  

The Board notes that the appellant's contention are new when compared to her initial contention that Veteran's service-connected hepatitis contributed to his death.  However, although constituting new evidence, because the evidence does not relate to unestablished facts necessary to substantiate the appellant's claim in that the appellant's lay statements do not support a finding that the Veteran's causes of death were due to a service-connected disability or that the Veteran's causes of death were related to his military service; the evidence is not material evidence to reopen the previously denied claim. 

In summary, the evidence received since October 1999 prior final denial pertaining to the appellant's claim for service connection for the Veteran's cause of death is cumulative, duplicate, and is not material evidence that tends to support that the Veteran's causes of death were due to a service-connected disability or related to his military service, as the evidence does not raise a reasonable possibility of substantiating the appellant's claim.  Accordingly, even the low threshold for reopening endorsed by the Court in Shade is not met, and the claim of service connection for the Veteran's cause of death may not be reopened.



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of entitlement to service connection for the Veteran's cause of death is denied. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


